Mr. Justice Carter delivered the opinion of the court: A party who asks a court of equity to restrain the collection of taxes must state facts which bring his case under some acknowledged head of equity jurisdiction. The extraordinary power of injunction will be exercised very sparingly where important public interests are involved. (Martin v. Barnett, 188 Ill. 288.) An injunction will not lie unless it is clearly made to appear that the party has been wrongfully assessed. (Correll v. Smith, 221 Ill. 149.) Has appellant shown in his bill that he is entitled to the relief prayed for? Paragraph 27 of the Revenue act of 1872 (Hurd’s Stat. 1905, P- 1646,) provides: “In making up the amount of credits which any person is required to list for himself, or for any other person, company or corporation, he shall be entitled to deduct from the gross amount of credits the amount of all bona fide debts owing by such person, company or corporation, to any other person, company or corporation, for a consideration received; * * * and so much only of any liability, as surety for others, shall be deducted as the person making out .the statement believes he is legally and equitably bound, and will be compelled to pay on,” etc. Paragraph 29 of the same statute provides: “In all cases where deductions are claimed from credits, the assessor shall require that such deductions be verified by the oath of the person, officer or agent claiming the same; and any such person, officer or agent, knowingly or willfully making a fraudulent statement of such deductions claimed, so verified by affidavit, shall be liable to a. fine. * * *• The assessor shall preserve the statement of deductions thus claimed, so verified by affidavit, and when he returns the assessment books shall file the same with the county clerk, to be kept on file in his office for two years, and at the expiration of such time said statement of deductions shall be destroyed by said clerk, but, in the meantime, shall be subject only to the inspection of the officers charged with the execution of this law.” The bill does not state that for the years from 1893 to 1903, inclusive, or any or all of these years, the debtor, for himself or by any other person, made a statement of his credits and the deductions he claimed therefrom. Appellant contends that the law does not place upon property owners .the duty of making a statement of their credits and the deductions that they claim therefrom. We think this is not in accordance with the law. This court held in People v. Atkinson, 103 Ill. 45, that if the assessor misleads a property owner and has property assessed in the wrong township, such statement of the assessor does not make the assessment fraudulent, as the property owner is bound to know the law. In Coxe Bros. & Co. v. Salomon, 188 Ill. 571, we held that the failure or refusal of .the board of assessors or board of review to consider a tax-payer’s complaint of over-valuation was not, of itself, a sufficient ground to give a court of equity jurisdiction to restrain the collection of the tax; .that the tax-payer must insist upon the hearing of his complaint of over-valuation in time to protect his interests, and, if necessary, by mandamus compel the board to act. Appellant contends that under the authority of Allwood v. Cowen, 111 Ill. 481, a court of equity should interfere in the collection of this tax. In considering the right of the board of review to assess credits omitted from the assessment of previous years, this court in Sellers v. Barrett, 185 Ill. 466, reviewed and applied Allwood v. Cowen, supra, holding that the board of review had the power to assess credits which had been omitted from former assessments, and stating (p. 475) : “Counsel for appellees say that the assessor for the years mentioned might have found the credits equal to the deductions allowed for the bona fide debts owing by the tax-payer, arid that in such case there would be no balance to be assessed. There is, however, no averment to this effect in the bill in this case. If such a fact existed, it was the duty of appellees to have averred it in their bill. Section 29 of the Revenue act provides that in all cases where deductions are made for credits the assessor shall require such deductions to be verified by the oath of the person claiming the same, and the statement of the deduction so claimed is required to be preserved by the assessor for a certain period of time.” The same opinion quotes with approval from Morris v. Jones, 150 Ill. 542, as follows: “We are also of the opinion that if the item added to the schedule had been credits, instead of money, this bill would not lie, for even if the appellants had the right to deduct indebtedness, they must have done it in the manner provided by section 29, supra. If they were entitled to any such deductions it was the fault of their agent that they did not get the benefit of them. It was not for him to say the indebtedness equaled or exceeded the credits, and therefore refuse to list the credits.” In Siegfried v. Raymond, 190 Ill. 424, this court, after reviewing many authorities, stated that if persons desired to avail themselves of certain deductions they should have filed with the assessor a schedule of their property, including credits and indebtedness, as provided by section 29 of the Revenue law of 1872 and section 19 of the act of 1898, which they failed to do; “by such failure they not only subjected themselves to the penalty of having an amount equal to fifty per cent of the valuation of their property, as fixed by the board of assessors, added to their assessment, but deprived themselves of the right to deduct from their credits their indebtedness.” In Cummins v. Webber, 218 Ill. 521, we held that the law required the property owner to sign and make oath to his assessment schedule. . The right to have debts deducted from taxable property is not absolute, but is in the nature of a favor to the taxpayer, and no one can claim this deduction unless he takes the steps required by law to establish his right thereto. (1 Cooley on Taxation,—3d ed.—p. 273.) Manifestly, from said paragraphs 27 and 29 it was intended that the property owner must make out this statement, giving a list of his credits and the deductions claimed therefrom. This statement is not a part of the regular schedule, but is a distinct and independent document. The bill, on its face, shows that appellant had not complied with the law, and therefore he cannot ask that the collection of his taxes be restrained. On the pleadings the bill was properly dismissed for want of equity. We find no reversible error in the record. The decree of the circuit court will be affirmed. Decree affirmed.